Citation Nr: 0933322	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-27 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include as a result of an undiagnosed illness.  

2.  Entitlement to service connection for joint pain, to 
include as a result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to July 
1988 and from February 2003 to May 2004.  Service personnel 
records acknowledge his service in Iraq from May 2003 to 
April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

Initially, the Board notes that, while the notification 
letter issued to the Veteran in October 2005 discusses the 
type of information and evidence necessary to support the 
claims for service connection for a cardiovascular disorder 
and for joint pain on direct bases, the correspondence does 
not provide notice of the information and evidence necessary 
to support these claims based on undiagnosed illnesses 
related to his Persian Gulf service.  As such, a Remand of 
the Veteran's appeal is required to accord the RO, through 
the AMC, an opportunity to provide him with such notice.  

Regarding the Veteran's claim for service connection of a 
cardiovascular disorder in particular, the Board notes that 
the Veteran has offered competent statements regarding 
pertinent symptoms that he has experienced.  Specifically, he 
has described heart palpitations in service as well as left-
sided chest pain after service.  

Furthermore, the medical evidence of record indicates: (1) an 
irregular heart rhythm found on a July 2004 VA Holter 
monitoring examination; (2) a diagnosis of "probable mild 
reversible perfusion [sic] changes on the anterior wall of 
the left ventricle as may be seen with myocardial ischemia" 
by a VA physician in October 2005; and, (3) a diagnosis of 
mitral valve prolapse at a January 2006 VA examination.  

Given the Veteran's service overseas in the Persian Gulf War, 
his competent reports of heart palpitations and chest pain, 
as well as these medical findings, the Board finds that an 
examination and medical opinion are required to determine the 
nature and etiology of his cardiovascular condition.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  [In this 
regard, the Board notes that, although the Veteran underwent 
a VA examination in January 2006, the examiner did not 
provide an opinion as to etiology of the diagnosed mitral 
valve prolapse, including whether any of the Veteran's 
cardiovascular symptoms are the result of an undiagnosed 
illness.]  

Moreover, the Board finds that the evidence of record is 
insufficient to render a decision on the issue of entitlement 
to service connection for joint pain.  Medical records reveal 
conflicting assessments of this pain during and after 
service.  For example, in May 2004, the Veteran was treated 
in service for pain in all major joints since his deployment 
to Kuwait.  He was assessed with "arthralgia - may be 
polymyalgia rheumatica."  Then, in June 2004 shortly after 
discharge from service, a VA physician concluded that the 
Veteran "does not present joint swelling or tenderness 
suggestive of any apparent joint disorders."  Also, in 
December 2005, the Veteran denied joint pain during a 
physical.  Lastly, at the January 2006 VA examination, X-rays 
showed no joint pathology and no arthritis.  The VA examiner 
opined that, if the Veteran had polymyalgia rheumatica, the 
disorder was not related to service.  

Importantly, however, the examiner did not offer an opinion 
as to whether any of the Veteran's joint pain symptoms were 
related to any undiagnosed illness caused by his service in 
the Persian Gulf.  Of particular significance to the Board in 
this regard is the fact that, throughout the current appeal, 
the Veteran has offered competent reports of pain, burning, 
and/or numbness in his knees, ankles, hips, hands, elbows and 
shoulders.  

Given the Veteran's Persian Gulf service, documented in-
service complaints of joint pain, as well as his continued 
post-service reports of such symptoms, the Board finds that a 
VA examination and medical opinion is required to determine 
the nature and etiology of the Veteran's reported joint pain 
symptomatology.  See McLendon, supra.  

Further, the most recent records of treatment that the 
Veteran has received at the San Juan VAMC are dated in 
October 2006.  Any more recent records of pertinent medical 
care that the Veteran may have received at that facility 
should be obtained and associated with the claims folder on 
remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a corrective VCAA letter with 
regard to the claims for service 
connection for a cardiovascular disorder 
(to include as a result of an undiagnosed 
illness) and for service connection for 
joint pain (to include as a result of an 
undiagnosed illness).  Of particular 
importance here is that the 
correspondence furnished to the Veteran 
include a discussion of the information 
and evidence necessary to support these 
claims on both direct bases and as a 
result of undiagnosed illnesses.  

2.  Obtain records of any heart and joint 
pain treatment that the Veteran may have 
received at the San Juan VAMC from 
November 2006 to the present.  Any 
negative search result should be noted in 
the record.  All available records should 
be associated with the claims folder.  

3.  Thereafter, schedule the Veteran for 
an appropriate VA examination to 
determine the nature, extent, and 
etiology of any cardiovascular disorder 
that he may have.  The examiner should be 
provided with the claims file for review 
in conjunction with this examination.  

For any cardiovascular disorder diagnosed 
on examination, the examiner should 
express an opinion as to whether it is at 
least as likely as not, i.e., a 
50 percent probability or greater, that 
such disability had its clinical onset in 
service or is otherwise related to 
service.  

If the Veteran's cardiovascular 
symptomatology cannot be attributed to 
any known clinical diagnosis, the 
examiner should indicate whether such 
symptoms represent an objective 
indication of chronic disability 
resulting from an undiagnosed illness 
related to the veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness.  

All opinions should be accompanied by a 
clear rationale.

4.  Also, schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, and etiology of his 
joint pain.  The examiner should be 
provided with the claims file for review 
in conjunction with this examination.  

For any disability manifested by joint 
pain diagnosed on examination, the 
examiner should express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or 
greater, that such disorder had its 
clinical onset in service or is otherwise 
related to service.  

If the Veteran's joint pain cannot be 
attributed to any known clinical 
diagnosis, the examiner should indicate 
whether such symptomatology represents an 
objective indication of chronic 
disability resulting from an undiagnosed 
illness related to the veteran's Persian 
Gulf War service, or a medically 
unexplained chronic multisymptom illness.  

All opinions should be accompanied by a 
clear rationale.  

5.  Then, readjudicate the claims for 
service connection for a cardiovascular 
disorder, to include as a result of an 
undiagnosed illness, and for service 
connection for joint pain, to include as 
a result of an undiagnosed illness.  If 
any benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2008).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


